DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 28 October 2022 has been considered and entered. Accordingly, claims 1-22 are pending in this application. Claims 21 and 22 are new; claim 1 is currently amended; claims 2-20 are original.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (underlined below) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
in claim 9:
a first hash engine to generate a first hash for each data block in a set of data blocks within a data set based on a first hash block configuration; and
a second hash engine to generate a second hash for each data block in the set of data blocks within the data set based on a second hash block configuration, wherein the first hash and the second hash are generated in a single pass.
	in claim 10: a deduplicating manager to deduplicate a particular data block in the data set based on either a particular first hash associated with the particular data block or a particular second hash associated with the particular data block.
	in claim 11: a compression manager to compress the data set based on a compression block size
	in claim 16:
	a deduplication manager to receive a data set to deduplicate;
first hash engine to generate a first hash for each data block in a set of data blocks within the data set based on a first hash block configuration;
a second hash engine to generate a second hash for each data block in the set of data blocks within the data set based on a second hash block configuration, wherein the first hash and the second hash are generated in a single pass, wherein the data set is deduplicated based on the first hash and the second hash; and
a compression manager to compress the data set based on a compression block size without compressing duplicate data in the data set.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the claim as amended now recites “the first hash engine generating the first hash and the second hash engine generating the second hash at substantially the same time.” No support for this limitation could be found in Applicant’s specification nor has Applicant indicated where support may be found. As such, the introduction of the material is new matter.
As to claims 2-8 and 21, the claims depend from claim 1 thus inherit the deficiencies of claim 1. Accordingly, the claims are rejected under 35 USC §112(a) for the same reasons as claim 1 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, one of ordinary skill in the art would not be able to ascertain when two hash functions are generated “at substantially the same time” as claimed. Accordingly, the scope of the claim cannot be properly ascertained, rendering the claim indefinite.
As to claims 2-8 and 21, the claims inherit the deficiencies of claim 1 as set forth above without curing them. Accordingly, claims 2-8 and 21 are rejected under 35 USC §112(b) for the same reasons as claim 1 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorhead (GB 2493832 A).

As to claim 1, Moorhead discloses a method, comprising:
identifying a data set to hash, the data set comprising a set of data blocks (Pg. 6, Lines 32-34; Pg. 8, Lines 26-29);
generating, by a first hash engine, a first hash for each data block in the set of data blocks within the data set (Pg. 9, Line 13, A first hash function is performed on each data block, i.e. by a first hash engine.); and
generating, by a second hash engine, a second hash for each data block in the set of data blocks within the data set, the first hash engine generating the first hash and the second hash engine generating the second hash at substantially the same time (Pg. 9, Lines 20-22, A second hash function is also performed on each block along with the first hash function. I.e. by a second hash engine and in the same pass. As they are performed in the same pass, this is interpreted as being performed at “substantially the same time” as claimed.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead discloses deduplicating a particular data block in the data set based on either a particular first hash associated with the particular data block or a particular second hash associated with the particular data block (Pg. 9, Lines 22-29, Based on matches from  the first and second hashes, the data block currently being processed can be determined to already be stored, and if so, the current block is not stored and thus deduplicated.). 


As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead discloses receiving a selection of the first hash engine and the second hash engine from an available set of hash engines (Pg. 9, Lines 13-22, A first hash engine, from a set of at least the first and second hash engines, is selected first by the system to generate the first hash. Then the second hash engine is selected to generate a second hash.).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead discloses wherein the first hash engine is configured to generate the first hash using a first hash algorithm (Pg. 8, Lines 30-33; Pg. 9, Line 13), wherein the second hash engine is configured to generate the second hash using a second hash algorithm (Pg. 9, Lines 5-11 and 20; E.g. Adler-32 and MD5 respectively.).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead discloses wherein the first hash engine is configured to generate the first hash based on a first hash block size (Pg. 8, Line 27-Pg. 9, Line 1, e.g. a hash is generated base on a first hash block size of 32 bits.), wherein the second hash engine is configured to generate the second hash based on a second hash block size (Pg. 9, Lines 7-11, e.g. the second hash is generated based on a 128 bit hash block size.).  


As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead discloses wherein the first hash engine is configured to generate the first hash starting at a first bit of the data set (Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block.),
wherein the second hash engine is configured to generate the second hash at a second bit of the data set (Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block. Accordingly, the second hash produced by the second hash engine is generated “at a second bit” since it covers at least the second bit in the block of the first hash.).

As to claim 9, Moorhead discloses system, comprising:
a first hash engine to generate a first hash for each data block in a set of data blocks within a data set based on a first hash block configuration (Pg. 9, Line 13, A first hash function is performed on each data block, i.e. by a first hash engine.); and
a second hash engine to generate a second hash for each data block in the set of data blocks within the data set based on a second hash block configuration (Pg. 9, Lines 20-22, A second hash function is also performed on each block along with the first hash function. I.e. by a second hash engine), wherein the first hash and the second hash are generated in a single pass (Pg. 8, Lines 13-18; Pg. 9, Lines 13-15 and 20-22; “As a block of data passes through the system” it is determined whether it’s a duplicate or not via the first and second hashing, i.e. the hashes are obtained in the same pass as the block of data is passing through and being analyzed.).

As to claim 10, the claim is rejected for the same reasons as claim 9 above. In addition, Moorhead discloses a deduplicating manager to deduplicate a particular data block in the data set based on either a particular first hash associated with the particular data block or a particular second hash associated with the particular data block (Pg. 9, Lines 22-29, Based on matches from  the first and second hashes, the data block currently being processed can be determined to already be stored, and if so, the current block is not stored and thus deduplicated.).

As to claim 12, the claim is rejected for the same reasons as claim 9 above. In addition, Moorhead discloses wherein the first hash engine is configured to generate the first hash using a first hash algorithm (Pg. 8, Lines 30-33; Pg. 9, Line 13), wherein the second hash engine is configured to generate the second hash using a second hash algorithm (Pg. 9, Lines 5-11 and 20; E.g. Adler-32 and MD5 respectively.).

As to claim 13, the claim is rejected for the same reasons as claim 9 above. In addition, Moorhead discloses wherein the first hash engine is configured to generate the first hash based on a first hash block size (Pg. 8, Line 27-Pg. 9, Line 1, e.g. a hash is generated base on a first hash block size of 32 bits.), wherein the second hash engine is configured to generate the second hash based on a second hash block size (Pg. 9, Lines 7-11, e.g. the second hash is generated based on a 128 bit hash block size.).  

As to claim 14, the claim is rejected for the same reasons as claim 9 above. In addition, Moorhead discloses wherein the first hash engine is configured to generate the first hash starting at a first bit of the data set (Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block.),
wherein the second hash engine is configured to generate the second hash at a second bit of the data set (Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block. Accordingly, the second hash produced by the second hash engine is generated “at a second bit” since it covers at least the second bit in the block of the first hash.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 11, 15, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moorhead in view of O’Hare et al. (US 2021/0064659 A1), hereinafter O’Hare.

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead does not disclose compressing the data set based on a compression block size. 
However, O’Hare discloses compressing the data set based on a compression block size (Figs 10-11; [0033]; [0044], Lines 14-19, A dataset for deduplication is received, multiple offset hashes generated from chunks of the input set via multiple corresponding hash engines, and then then a selected subset of the chunks are compressed ([0034]. Compression being based on a compression block size corresponding to the size of the chunks ([0017], Lines 15-17; [0034]; [0025])).
Additionally, O’Hare can select less than all chunks of the data set for compression after hashing (Fig. 11; [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moorhead with the teachings of O’Hare by modifying Moorhead such that the data blocks hashed by Moorhead and are determined to be stored by Moorhead are compressed as selected chunks that were hashed as in O’Hare such that an entire deduplicated dataset of Moorhead is compressed for storage. Said artisan would have been motivated to do so in order to reduce storage requirements of data received for storage in Moorhead by compressing the data (O’Hare, [0003]). 

As to claims 8 and 15, the claims are rejected for the same reasons as claims 7 and 14 above. In addition, Moorhead discloses wherein the first bit of the data set is bit zero (Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block.), wherein the second bit of the data set is determined based on an offset from the first bit (Pg. 8, Lines 32-34; Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block. Accordingly, the second hash produced by the second hash engine is generated “at a second bit” since it covers at least the second bit in the block of the first hash. As each block is of a set size of bits, e.g. 4070 bytes worth, each bit is sequential in the block and thus a second bit is determined as an offset up to the last bit in 4070 bytes of the block. This is inherently how bits are organized and determined for storage and use in computers. It is also noted that the claims do not recite that the method and system actually determines the second bit, merely that is determined, and thus can be determined by an entity outside the scope of the claimed method and system. As such, this limitation does not limit the method and system to perform a function, nor limit the structure of the system claimed. As such, it does not carry patentable weight. See MPEP §2111.04.).
Thus, Moorhead anticipates the claim as written.
However, assuming arguendo Applicant intended the second hash to start at the second bit of the data set, which is not actually claimed in claim 7, and thus that the second hash is offset from the first hash at the second bit, O’Hare discloses wherein a first hash engine is configured to generate a first hash starting at a first bit of the data set, wherein a second hash engine is configured to generate a second hash at a second bit of the data set, wherein the first bit of the data set is bit zero, wherein the second bit of the data set is determined based on an offset from the first bit  (Fig. 10; [0025]; [0033], The first hash starts at the beginning of the buffer and first block, i.e. a first bit 0, with the remaining hashes (including a second hash) offset by a set bit amount from the previous, e.g. 8KB. Thus the second hash is starting a bit 8KB from the first hash, but still is a hash for the same data block as it still starts within the data block, just offset slightly.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moorhead with the teachings of O’Hare by modifying Moorhead such that in addition to performing a first hash and second hash of each block as done in Moorhead, that hashes are performed at chunk offsets along the way as done by O’Hare, creating a windowing set of overlapping hashes. Thus in combining with the methodology of Moorhead, each hash at a corresponding offset will have two hashes taken as in Moorhead using the two hash engines two create, for example, a first 32 bit hash and a second 128 bit hash at each offset. Thus, the second hash of Moorhead can be a second hash taken at a specified bit offset from the first first-hash as claimed. Said artisan would have been motivated to do so in order to detect unaligned duplicated chains in the data set of Moorhead as a result of the overlapping hashes (O’Hare, [0019], Lines 13-16).
As to claim 11, the claim is rejected for the same reasons as claim 9 above. In addition, Moorhead does not disclose a compression manager to compress the data set based on a compression block size.  
However, O’Hare discloses a compression manager to compress the data set based on a compression block size (Figs 10-11; [0033]; [0044], Lines 14-19, A dataset for deduplication is received, multiple offset hashes generated from chunks of the input set via multiple corresponding hash engines, and then then a selected subset of the chunks are compressed ([0034]. Compression being based on a compression block size corresponding to the size of the chunks ([0017], Lines 15-17; [0034]; [0025])).
Additionally, O’Hare can select less than all chunks of the data set for compression after hashing (Fig. 11; [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moorhead with the teachings of O’Hare by modifying Moorhead such that the data blocks hashed by Moorhead and are determined to be stored by Moorhead are compressed as selected chunks that were hashed as in O’Hare such that an entire deduplicated dataset of Moorhead is compressed for storage. Said artisan would have been motivated to do so in order to reduce storage requirements of data received for storage in Moorhead by compressing the data (O’Hare, [0003]).


As to claim 16, Moorhead discloses a system, comprising:
a deduplication manager to receive a data set to deduplicate (Pg. 6, Lines 32-34; Pg. 8, Lines 13-14 and 26-29);
first hash engine to generate a first hash for each data block in a set of data blocks within the data set based on a first hash block configuration (Pg. 9, Line 13, A first hash function is performed on each data block, i.e. by a first hash engine, based on a first configuration, e.g. 32 bit Alder-32 hash.);
a second hash engine to generate a second hash for each data block in the set of data blocks within the data set based on a second hash block configuration (Pg. 9, Lines 20-22, A second hash function is also performed on each block along with the first hash function. I.e. by a second hash engine based on a second hash block configuration, e.g. 128 bit MD5 hash.), wherein the first hash and the second hash are generated in a single pass (Pg. 8, Lines 13-18; Pg. 9, Lines 13-15 and 20-22; “As a block of data passes through the system” it is determined whether it’s a duplicate or not via the first and second hashing, i.e. the hashes are obtained in the same pass as the block of data is passing through and being analyzed.), wherein the data set is deduplicated based on the first hash and the second hash (Pg. 9, Lines 22-29, Based on matches from  the first and second hashes, the data block currently being processed can be determined to already be stored, and if so, the current block is not stored and thus deduplicated based on both hashes.).
Moorhead does not disclose a compression manager to compress the data set based on a compression block size without compressing duplicate data in the data set.
However, O’Hare discloses a deduplication manager to receive a data set to deduplicate ([0019]; [0033]) 
a compression manager to compress the data set based on a compression block size (Figs 10-11; [0033]; [0044], Lines 14-19, A dataset for deduplication is received, multiple offset hashes generated from chunks of the input set via multiple corresponding hash engines, and then then a selected subset of the chunks are compressed ([0034]. Compression being based on a compression block size corresponding to the size of the chunks ([0034]; [0025])) .
O’Hare does not explicitly disclose that the compression is done without compressing duplicate data in the data set. 
However, as stated above, O’Hare can select less than all chunks of the data set for compression after hashing (Fig. 11; [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moorhead with the teachings of O’Hare by modifying Moorhead such that the data blocks hashed by Moorhead and are determined to be stored by Moorhead are compressed as selected chunks that were hashed as in O’Hare and determined to be stored, i.e. are not duplicates, such that only the non-duplicate compressed data is stored in a given pass. Thus, as combined, rendering obvious in entirety “a compression manager to compress the data set based on a compression block size without compressing duplicate data in the data set” as claimed. Said artisan would have been motivated to do so in order to reduce storage requirements of data received for storage in Moorhead by compressing the data (O’Hare, [0003]) while also continuing to only store data that is not duplicate in Moorhead. 

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Moorhead, as previously modified with O’Hare, discloses wherein the data set is deduplicated by removing a particular data block in the data set based on either a particular first hash associated with the particular data block or a particular second hash associated with the particular data block (Moorhead, Pg. 9, Lines 22-29, Based on matches from the first and second hashes, the data block currently being processed can be determined to already be stored, and if so, the current block is removed from the received set being stored such that it is not stored, and thus deduplicated.).  

As to claim 18, the claim is rejected for the same reasons as claim 16 above. In addition, Moorhead, as previously modified with O’Hare, discloses wherein the first hash engine is configured to generate the first hash using a first hash algorithm (Moorhead, Pg. 8, Lines 30-33; Pg. 9, Line 13), wherein the second hash engine is configured to generate the second hash using a second hash algorithm (Moorhead, Pg. 9, Lines 5-11 and 20; E.g. Adler-32 and MD5 respectively.).  


As to claim 19, the claim is rejected for the same reasons as claim 16 above. In addition, Moorhead, as previously modified with O’Hare, discloses wherein the first hash engine is configured to generate the first hash based on a first hash block size (Moorhead, Pg. 8, Line 27-Pg. 9, Line 1, e.g. a hash is generated base on a first hash block size of 32 bits.), wherein the second hash engine is configured to generate the second hash based on a second hash block size (Moorhead, Pg. 9, Lines 7-11, e.g. the second hash is generated based on a 128 bit hash block size.).  

As to claim 20, the claim is rejected for the same reasons as claim 16 above. In addition, Moorhead, as previously modified with O’Hare, discloses wherein the first hash engine is configured to generate the first hash starting at a first bit of the data set (Moorhead, Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block.), wherein the second hash engine is configured to generate the second hash at a second bit of the data set (Moorhead, Pg. 9, Lines 14-23, The first first-hash starts at the beginning of the buffer and first block, i.e. at a first bit 0, and also covers and is at additional bits up to the end of the block. Accordingly, the second hash produced by the second hash engine is generated “at a second bit” since it covers at least the second bit in the block of the first hash.).  

As to claim 21, the claim is rejected for the same reasons as claim 1 above. In addition, Moorhead discloses wherein the first hash engine is associated with first circuitry, the second hash engine being associated with second circuitry (Fig. 1; Pg. 7, Lines 7-16, the data manager which implements the hash engines is implemented on a computer and further associated with physical memory, thus being associated with corresponding circuitry.).
Furthermore, while the computer of Moorhead includes the circuitry as claimed, O’Hare also more explicitly discloses hash engines being associated with circuity by being comprised in the circuitry ([0016]; [0021]; [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that a computer of Moorhead on which the hash engines are implemented would comprise circuitry, and would have been obvious to more specifically use standard computer circuitry such as processors and hardware such as disclosed by O’Hare. Thus further disclosing “wherein the first hash engine is associated with first circuitry, the second hash engine being associated with second circuitry” as claimed. Said artisan would have been motivated to do so in order to achieve the predictable result of implementing computer programming on a computer system as in O’Hare.
Additionally, while the prior discloses “wherein the first hash engine is associated with first circuitry, the second hash engine being associated with second circuitry”, this feature does not carry patentable weight. The claim merely states that the first hash and second hash engines are “associated” with respective circuitry. The claim does not state how they are associated and does not require the first circuitry and second circuitry to actually be part of the system being claimed; again only that they are somehow “associated” with it. As such, the claim does not limit the structure of the system being claimed. See MPEP §2111.04.


As to claim 22, the claim is rejected for the same reasons as claim 21 above. In addition Moorhead discloses wherein first circuity comprises the first hash engine, wherein second circuity comprises the second hash engine (Fig. 1; Pg. 7, Lines 7-16, the data manager which implements the hash engines is implemented on a computer and further associated with physical memory, thus each hash engine being comprised on respective circuitry of the computer when executed as computer programs therein.).
Furthermore, while the computer of Moorhead includes the circuitry as claimed, O’Hare also more explicitly discloses circuitry comprising ([0016]; [0021]; [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that a computer of Moorhead on which the hash engines are implemented would comprise circuitry, and would have been obvious to more specifically use standard computer circuitry such as processors and hardware such as disclosed by O’Hare. Thus further disclosing “wherein the first hash engine is associated with first circuitry, the second hash engine being associated with second circuitry” as claimed. Said artisan would have been motivated to do so in order to achieve the predictable result of implementing computer programming on a computer system as in O’Hare.


Response to Arguments
Applicant's arguments filed 28 October 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 7-8, with respect to the rejection of claim 9 under 35 USC §102, Applicant argues that Moorhead provides that the manager 12 may perform a hash function, then check to see if the generated hash has already been produced or has been generated before. Applicant argues that this would imply that a single manager can apply one hash function per pass and would need another pass to perform a second hash function.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. Applicant’s claim does not disclose what a first hash engine or second hash engine is, nor does Applicant’s claim specify what is meant by a “single pass”, i.e. a single pass of what exactly. As stated in the rejection, and not argued by Applicant, each hash function is interpreted as a hash engine, thus two hash functions correspond to two separate hash engines as claimed. The manager 12 is not interpreted as a hash engine per se. The method clearly flows as performing the first hash function and the “second hash function is also performed” (Pg. 9, Lines 13-15 and 20-21). I.e. both operations are performed in the same pass of the method for each data block. 


(b)	At page 8, with respect to the rejections of claims 10 and 12-14 under 35 USC §102, Applicant argues that the claims are allowable for at least the reasons previously argued with respect to claim 9.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a) above with respect to independent claim 9, and also for the respective reasons set forth in the rejections of claims 10 and 12-14 above.

(c)	Applicant’s arguments, see pages 8-9, with respect to the rejections of claims 1, 2, and 4-7 under 35 USC §102 have been fully considered but are unpersuasive for the reasons set forth in the updated rejection of claim 1 as necessitated by Applicant’s amendment, and for the respective reasons set forth in the rejections of claims 2 and 4-7 above. Following the same logic as in argument (a) above, and given the lack of any support or limiting language in Applicant’s specification for the newly added limitations, Moorhead performing the two hashes in the same pass of the method is performing them at “substantially the same time” as claimed. 

(d)	At page 9, with respect to the rejections of independent claim 16 under 35 USC §103, Applicant argues that the claims are allowable for at least the same reasons previously argued with respect to claim 9 for “wherein the first hash and the second hash are generated in a single pass.” Applicant also argues that the Office Action does not explain why the differences between the prior art and the claimed invention would have been obvious.
As to (d), Applicant’s arguments have been fully considered but are not persuasive for at least the same reasons discussed in (a) above with respect to claim 9, and also for the respective reasons set forth in the rejection of claim 16 above. Additionally, Pages 16-18 of the Non-Final Rejection, clearly establish an obviousness rejection of claim 16 setting forth why the differences between the prior art and the claimed invention would have been obvious. Applicant has argued no specific point to the rationale set forth in the obviousness rejection and is therefore moot. Applicant’s arguments to such fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

(e)	At page 9, with respect to the rejections of dependent 17-20 under 35 USC §103, Applicant appears to argue that the claims are allowable for at least the reasons previously argued with respect to claim 16. 
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (d) above with respect to claim 16, and also for the respective reasons set forth in the rejections of claims 17-20 above.

(f)	At page 9, Applicant argues with respect to the rejections of dependent claims 3, 8, 11, and 15-20 under 35 USC §103, Applicant argues that the claims are allowable “for at least the reason that the Office Action fails to present a prima facia case that claim 16 is obvious.”
	As to (f), with respect to claims 16-20, these claims have been address in (d)-(e) above. Applicant’s arguments with respect to claims 3, 8, 11, and 15 are moot for at least the reason that these claims do not depend from claim 16.

(g)	At pages 9-10, with respect to the rejections of claims 3, 8, 11, and 15, Applicant argues that the claims are not patentable for at least the reasons previously argued with in light of the respective dependencies on claims previously argued.
	As to (g), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a)-(c) above, and also for the respective reasons set forth in the rejections of claims 3, 8, 11, and 15 above.

(h)	Applicant’s arguments, see page 10, with respect to new claims 21 and 22, have been fully considered but are not persuasive for the reasons set forth in the rejections of claims 21 and 22 above as necessitated by Applicant’s amendments.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167